UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4113
PRENTICE L. HOARD,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-00-14)

                   Submitted: February 12, 2002

                      Decided: February 28, 2002

     Before WILLIAMS and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Wood W. Lay, HUNTON & WILLIAMS, Charlotte, North Carolina,
for Appellant. Robert J. Conrad, Jr., United States Attorney, Thomas
R. Ascik, Assistant United States Attorney, Asheville, North Caro-
lina, for Appellee.
2                       UNITED STATES v. HOARD
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Prentice Hoard was convicted of possession with intent to distrib-
ute more than 500 grams of cocaine, as well as aiding and abetting
such activity, and was sentenced to 300 months incarceration. 18
U.S.C.A. § 2 (1994); 21 U.S.C.A. § 841(a)(1) (West 1999). During
the trial and sentencing, Hoard chose to represent himself; his
appointed counsel assumed a consultative role throughout the pro-
ceedings. He appeals on the ground that the district court’s refusal to
reopen the evidence after the parties had rested constitutes plain error
and an abuse of discretion.

   During closing arguments, Hoard commented that he would have
liked to place his former counsel on the stand to refute a statement
made by the prosecution. He argues that his prior consistent state-
ments to his counsel would have swayed the jury in its assessment of
his credibility. The district court properly concluded that Hoard’s
comments during closing arguments did not constitute a request to
reopen the evidence. He never expressly moved for a reopening of the
evidence. Moreover, although he represented himself, Hoard did ben-
efit from having appointed counsel serve a consultative role.

   Hoard’s failure to object to the district court’s ruling at trial rele-
gates a review of this ruling to the plain error standard. United States
v. Olano, 507 U.S. 725, 731-32 (1993). However, Hoard has failed to
demonstrate that there was any error. Furthermore, the correction of
plain error is not to be exercised unless the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings. First
Virginia Banks, Inc. v. BP Exploration & Oil Inc., 206 F.3d 404, 407
n.1 (4th Cir. 2000); Muth v. United States, 1 F.3d 246, 250 (4th Cir.
1993). Based upon the overwhelming evidence against Hoard, the
absence of one witness to corroborate a prior consistent statement did
not so taint the entire proceeding as to render a jury’s verdict void.
                      UNITED STATES v. HOARD                      3
  Accordingly, we affirm Hoard’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED